Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed June 21st, 2022 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated April 18th, 2022 have been withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Objections
Claims 1-5 and 9-13 are objected to because of the following informalities.

Regarding Claim 1, Applicant recites, “a 5-mmebered”.  This should recite “a 5-membered”.  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry “1814941-13-3”.

In view of Claims 1-3 & 5, the STN Registry discloses a compound represented by Chemical Formula 1, where Ar1 and Ar2 are represented by unsubstituted C6 to C20 aryl groups, L1 represents Chemical formula 4, L2 is a direct bond, and Ar3 represents a substituted carbazole group (See Page 1).

In view of Claim 8, the STN Registry teaches compound 4-34 (See Page 1).


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry “1644606-38-1”.

In view of Claim 1, the STN Registry discloses a compound represented by Chemical Formula 1, where Ar1 and Ar2 are the same unsubstituted aryl group, L1is represented by Chemical Formula 5, L2 is an unsubstituted arylene group and Ar3 is a substituted fluorenyl group (See Annotated CAS Registry Formula 1644606-38-1, below).
Annotated CAS Registry Formula 1644606-38-1

    PNG
    media_image1.png
    379
    727
    media_image1.png
    Greyscale


In view of Claim 2, the STN Registry is relied upon for the reasons given above in addressing Claim 1.  The STN Registry teaches that L2 is an unsubstituted C6 to C20 arylene group (See Annotated CAS Registry Formula 1644606-38-1, above).


In view of Claim 4, the STN Registry is relied upon for the reasons given above in addressing Claim 1.  The STN Registry teaches that Ar3 is a substituted fluorenyl group (See Annotated CAS Registry Formula 1644606-38-1, above).


In view of Claim 5, the STN Registry is relied upon for the reasons given above in addressing Claim 1.  The STN Registry teaches that Ar1 and Ar2 are the same as each other and are an unsubstituted C6 to C20 aryl group (See Annotated CAS Registry Formula 1644606-38-1, above).





Claims 1-2, 4-5, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (US 2016/0181548 A1)

In view of Claim 1, Parham et al. teaches a compound represented by Chemical Formula 1 (Formula 54), where Ar1 and Ar2are the same unsubstituted aryl group, L1 is represented by Chemical Formula 5, L2 is a direct bond and Ar3 represents a C4 to C20 heterocyclic group that includes oxygen (See Annotated Parham et al. Formula 54, below).
Annotated Parham et al. Formula 54

    PNG
    media_image2.png
    606
    856
    media_image2.png
    Greyscale


In view of Claim 2, Parham et al. is relied upon for the reasons given above in addressing Claim 1.  Parham et al. teaches that L2 is a direct bond (See Annotated Parham et al. Formula 54, above).

In view of Claim 4, Parham et al. is relied upon for the reasons given above in addressing Claim 1.  Parham et al. teaches that Ar3 is a substituted dibenzofuran (See Annotated Parham et al. Formula 54, above).

In view of Claim 5, Parham et al. is relied upon for the reasons given above in addressing Claim 1.  Parham et al. teaches that Ar1 and Ar2are the same as each other and represent a C6 to C20 aryl group (See Annotated Parham et al. Formula 54, above).

In view of Claim 9, Parham et al. teaches an OLED comprising a first electrode, a second electrode provided to face the first electrode, one or more organic material layers provided between the first electrode and the second electrode (Paragraph 0221-0222), wherein the one or more organic material layers comprise a compound (Paragraph 0013) represented by Chemical Formula 1 (Formula 54), where Ar1 and Ar2are the same unsubstituted aryl group, L1 is represented by Chemical Formula 5, L2 is a direct bond and Ar3 represents a C4 to C20 heterocyclic group that includes oxygen (See Annotated Parham et al. Formula 54, below).
Annotated Parham et al. Formula 54

    PNG
    media_image2.png
    606
    856
    media_image2.png
    Greyscale

In view of Claim 10, Parham et al. is relied upon for the reasons given above in addressing Claim 9.  Parham et al. teaches one or more organic material layers comprise an electron transport layer or an electron injection layer (Paragraph 0221-0222) and the electron transport layer comprises the compound (Paragraph 0013).

In view of Claim 13, Parham et al. teaches one or more organic material layers comprise an ETL, and the ETL comprises the compound (Paragraph 0013), and one or more organic material layers comprises one or two more layers selected from a hole injecting layer, HTL, light emitting layer, an electron injecting layer, an electron blocking layer and a hole blocking layer (Paragraph 0221-0222).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726